DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 02/07/2022.  This action is made final.
Claims 1-10 are pending in the case.  Claim 1 is the only independent claim.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 02/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10719149 and 10977295 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1-10 are objected for minor informalities.  Claim 1 recites the limitation "the catalog of promoted song" in line 15, “the catalog” in line 18.  This presents the inconsistency in referring to the term “a catalog of promoted songs” in line 3 of the claim.  It is suggested to amend the term “the catalog” in line 18 to recite “the catalog of promoted song”.  The dependent claims 2-9 are objected as incorporating the deficiencies of the claim upon which they depend.
Double Patenting
The terminal disclaimer was filed and accepted on 02/07/2022.  The terminal disclaimer overcome the previous rejection; therefore, the previous rejection is withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s arguments are persuasive; therefore, the previous 112 rejection is withdrawn.  Please see the claim objection for detail.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumier et al. (US 2011/0283236 A1; hereinafter as Beaumier) in view of Drosset et al. (USPN RE47053 E; hereinafter as Drosset).

As to claim 1, Beaumier discloses:

a network interface to a digital audiovisual reproduction network that includes a server that maintains a catalog of promoted songs in a computer-readable storage medium thereof (see Fig. 2 and ¶¶ 0052, 0059, 0061, 0062, 0079.  ¶ 0061; new media available to promote artists and their works.  ¶ 0052; master library of songs); 
a display device (see Fig. 2 and ¶ 0052, 0080; display 18); and 
processing resources including at least one hardware processor and a memory coupled to the at least one hardware processor (see ¶ 0053, 0080; microprocessors, CPU and audio DSP and memory, hard drive), the processing resources being configured to control the digital jukebox device to at least output to the display device a user interface (see ¶ 0057, 0080; user interface for exploring and browsing media content using a touch-screen), the user interface being configured to present a plurality of groupings of songs available for playback via the digital jukebox device on a pay-for-play basis (see Figs. 6-7 and ¶¶ 0074-0075; user can browse the music collection by artist, by album or by genre which are construed as groupings of songs.  ¶ 0119 discloses pay for play scheme.  ¶¶ 0059; the collection of song including song playlists), and determine a particular music genre in accordance with a profile of the digital jukebox device (see ¶ 0132; a background mosaic also may be built using current jukebox profile information including the location’s most popular genre.  ¶ 0104-0105; genres that satisfy the venue’s choice and the event parameters are present on the music device or music device servers are made available for expansion), 
at least one of the groupings being a self-populating playlist that includes a first non-zero percentage of songs from the catalog of promoted songs and a second non-zero percentage of songs that are identified as being popular based on plays made by the digital jukebox device itself (see Fig. 18 and ¶¶ 0097-0098, 0110; playlist is generated based on musical tastes of the user such as “more frequently played or favored songs.  ¶ 0109; most popular first, newest first…¶ 0016; most played music.  ¶ 0152; most popular songs played on a jukebox.  ¶ 0061; preselected favorites such as albums, genres; the information is used as inclusion criteria to customize selections for the user, or limit playlists), wherein the first non-zero percentage of songs and the second non-zero percentage of songs are selected from the catalog by the server from the determined particular music genre (see ¶ 0098; the system may maintain a list of the individual’s core affinities… any match from a user’s musical taste web and the music catalog available from the device or from a server or servers providing music catalog may result in a subset of the music presenting material that has matched the user explicit, user metadata, user social network friends recommendation, and user music site recommendations, this music may be compared with the music library available at a given site, and the overlap of these two groups may be presented for user selection.  see ¶ 0132; a background mosaic also may be built using current jukebox profile information including the location’s most popular genre.  ¶ 0104-0105; genres that satisfy the venue’s choice and the event parameters are present on the music device or music device servers are made available for expansion)
Beaumier does not appear to teach a memory storing a plurality of percentages each corresponding to a percentage, in a self-populating playlist, of songs of a respective category of songs, and the plurality of percentages including a first non-zero percentage and a second non-zero percentage. 
However, Drosset is relied upon for teaching the above deficiencies.  Specifically, Drosset teaches a device configured for self-populating playlist (see Col. 12, lines 57-64; automatic playlist creation of a user controllable mix of audio files.  In automatic playlist creation, the user specifies the number of songs in the playlist and the percentage make-up by category.  The playlist is created by the system based on the directions specified by the user, the user may then access the playlist in the manner described above), the device comprising a memory storing a plurality of percentages each corresponding to a percentage, in a self-populating playlist, of songs of a respective category of songs, and the plurality of percentages including a 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Beaumier and the teaching of Drosset together to modify that the playlist creation process disclosed in Beaumier to include the auto playlist creation based on the user-specified percentages of categories of songs suggested in Drosset to allow the user to define what categories or genres of music to be included in the playlist as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter (i.e., playlist creation/generation), and the advantage described in Drosset is to allow the user to customize the songs included in the playlist (Drosset: see Col. 2, lines 60-64).

As to claim 3, the rejection of claim 1 is incorporated.  Beaumier and Drosset further disclose: wherein the self-populating playlist further includes a third non-zero percentage of songs that are identified as being popular based on plays made by other jukeboxes connected to the digital audiovisual reproduction network (Beaumier: see ¶ 0152; information such as plays made on the whole jukebox network is used to define the personality of a jukebox.  ¶ 0015; 

As to claim 4, the rejection of claim 1 is incorporated.  Beaumier and Drosset further disclose: wherein the self-populating playlist further includes a third non-zero percentage of songs that are identified as being popular based on plays made by other jukeboxes connected to the digital audiovisual reproduction network that exist within a predefined area of the digital jukebox device (Beaumier: see ¶ 0152; information such as plays made on the whole jukebox network is used to define the personality of a jukebox.  ¶ 0015; inclusion criteria may be indicative of media popularity indexed to an outside source such as plays via a social networking site, the inclusion criteria set by a location.  ¶ 0090, 0110, 0132; most popular at location).

As to claims 5 and 10, the rejection of claim 1 is incorporated.  Beaumier and Drosset further disclose: wherein each said grouping of songs is representable in the user interface as a user-selectable tile including imagery associated with two or more of the songs in the respective grouping (Beaumier: see Figs. 6-7 and ¶ 0059, 0130-0131; tiles with artist image; each artist image is associated with two or more songs). 

As to claim 7, the rejection of claim 6 is incorporated.  Beaumier and Drosset further disclose: wherein the first predefined geographic area includes only the digital jukebox device itself, and the second predefined geographic area includes other digital jukebox devices that are managed by a manager of the digital jukebox device itself (Beaumier: see ¶ 0152; different types of information may be considered to define the personality of a jukebox, these factors may include some or all of the following and/or other factors: the jukebox’s geographic location, the 

As to claim 8, the rejection of claim 6 is incorporated.  Beaumier and Drosset further disclose: wherein: the music profile is selected by the server from a plurality of different possible music profiles, the music profile defining aspects of the songs playable by the digital jukebox device, and the first predefined area includes only the digital jukebox device itself, and the second predefined area includes other digital jukebox devices that are managed by a manager of the digital jukebox device itself and that are configured to operate with the same music profile as the music profile selected for the digital jukebox device (Beaumier: see ¶ 0152; different types of information may be considered to define the personality of a jukebox, these factors may include some or all of the following and/or other factors: the jukebox’s geographic location, the most popular songs played on a jukebox, the type of music played on a jukebox, plays made on the whole jukebox network.  ¶ 0015; inclusion criteria may be indicative of media popularity indexed to an outside source such as plays via a social networking site.  ¶ 0090; most popular at location). 

As to claim 9, the rejection of claim 8 is incorporated.  Beaumier and Drosset further disclose: wherein the first predefined area is further limited to the digital jukebox device itself when it is operating in accordance with the selected music profile (Beaumier: see ¶¶ 0091; location’s profile, user profile, social networking site profile of the user.  ¶0092; profile is used to recommend songs to the user such as musical preference of the user based on social networking site profile of a user. ¶ 0092, 0094; the social networking site profile identifying at . 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beaumier et al. (US 2011/0283236 A1; hereinafter as Beaumier) in view of Drosset et al. (USPN RE47053 E; hereinafter as Drosset) further in view of Biderman (US 206/0163358 A1; hereinafter as Biderman).

As to claim 2, the rejection of claim 1 is incorporated.  Beaumier and Drosset further disclose: wherein the self-populating playlist is changeable over time (Beaumier: see ¶ 0106; the inclusion criteria is applied to determine the appropriate music for presentation on the jukebox.  Drosset: see Col. 21, lines 7-16; as the user makes selection, and through user behavior, compiles a history of use, a compiled profile based recommendation may be generated; profiling of music listening and music management may be done using a variety of criteria over time). 
Alternatively, Biderman is relied upon for teaching the limitations of claim 2.  Biderman discloses a self-populating playlist that includes a first non-zero percentage of songs from a first catalog of promoted songs and a second non-zero percentage of songs that are identified as being popular based on plays made by a device itself (see Figs. 1-3B and ¶¶ 0023, 0027, 0029; a user’s rules provides for three classes of content including a most popular class occupying 50% of storage of songs that a user is known to prefer, a sample bin of promotional content {~catalog of promoted songs}; the rule defines how and which content is presented in a playlist or how the playlist is generated in response to user manipulation of the portable media device..).  Biderman further teaches wherein the first non-zero percentage of songs and the second non-zero percentage of songs are selected from the catalog by the server from a particular music genre determined in accordance with a profile of the digital jukebox device (see ¶ 0006; specifying a preference for a genre.  ¶ 0076; access to content selections stored on other 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Beaumier/Drosset and the teaching of Biderman together to modify the self-populating playlist by Beaumier to include the promoted songs in the catalog of promoted songs as taught by Biderman so that the self-populating playlist would include songs from popular song list and songs from promotion song list as claimed.  One of ordinary skill in the art would have motivated to make such a combination to increase listener retention rate (Biderman: see ¶ 0029).

As to claim 6, the rejection of claim 1 is incorporated.  Beaumier/Drosset and Biderman further disclose: wherein the self-populating playlist further includes a third non-zero percentage of songs selected from the catalog of songs as being the most popular songs in a second predefined geographic area, a first predefined geographic area associated with the first non-zero percentage of songs and the second predefined areas being different from one another (Biderman: see Figs. 1-3B and ¶¶ 0023, 0027, 0029; a user’s rules provides for three classes of content including a most popular class occupying 50% of storage of songs that a user is known to prefer, a sample bin of promotional content ; the rule defines how and which content is presented in a playlist or how the playlist is generated in response to user manipulation of the portable media device…  Beaumier: see ¶ 0152; information such as plays made on the whole jukebox network is used to define the personality of a jukebox.  ¶ 0015; inclusion criteria may be indicative of media popularity indexed to an outside source such as plays via a social networking site, media popularity indexed to an outside source.  ¶ 0090; most popular at location.  Drosset: See Col. 13, lines 1-16; the user can specify series of percentages of category/genres to generate a playlist, the series of percentage comprises: i.e., 30% Jazz, 40% 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the self-populating playlist by Beaumier/Drosset to include the promoted songs in the catalog of promoted songs as taught by Biderman so that the self-populating playlist would include songs from popular song list and songs from promotion song list as claimed.  One of ordinary skill in the art would have motivated to make such a combination to increase listener retention rate (Biderman: see ¶ 0029).

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Wohlert (US 2012/0066186 A1) – discloses a system includes a media selection module to generate a media playlist based on user preference data. The user preference data indicates proportions of each of a plurality of categories of media content to be present in the media playlist. The system also includes a graphical user interface (GUI) module to present a user interface display including a representation of the user preference data using a plurality of adjustable bars. Each adjustable bar is associated with one of the categories of media content, and a dimension of each of the adjustable bars is associated with a proportion of the respective category of media content included in the media playlist. The system further includes an input interface to receive an input to adjust the dimension of a first bar. The first bar is associated with 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179